IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD–1320–10



                         DENNIS WAYNE LIMON, Appellant

                                            v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE THIRTEENTH COURT OF APPEALS
                         SAN PATRICIO COUNTY

              M EYERS, J., filed a dissenting opinion.

                                DISSENTING OPINION

       Nobody gives a teenager permission to allow strangers into their home. Yet, the

majority focuses on what apparent authority the child in this case may have had to let the

cops into the house at 2 o’clock in the morning. Since no actual authority would ever be

given to a minor child in these circumstances, we are just ignoring reality and wasting our

time analyzing this question. In my experience, no one gives their minor children any

authority to allow strangers to enter their home. The police should presume that minors
                                                                        Limon Dissent–Page 2

have no authority to consent to entry and should ask to speak to an adult. If no adults are

available then the officers need to get a warrant (and possibly call CPS). The majority’s

solution will always depend upon a fact-specific analysis resulting in a problematic

uncertain determination.

       The officers’ actions in this case could only be legal if the parents gave the child

actual authority to allow strangers into the home, which simply defies common sense. As

the Supreme Court said in Watts v. Indiana, 338 U.S. 49, 52 (1949), “there comes a point

where this Court should not be ignorant as judges of what we know as men.”

       I respectfully dissent.




                                           Meyers, J.




Filed: June 15, 2011

Publish